dt»     nm a       i rr                                     pd-0716-15
                                    FJJ - U / -L b - JL D                  court of criminal appeals
                                                                                           AUSTIN, TEXAS
                                        y                                 Transmitted 7/15/2015 6:06:19 PM
                                    /                                         Accepted 7/17/2015 2:31:49 PM
                    ,^ i- v*\ /k>. 02-14-00075-CR                                            ABEL A§?ES™
RUTH PIN ROGMAD,                                   §   IN THE COURT OF
APPELLANT                                          §
                                                   §
VS.                                                §   OF CRIMINAL APPEALS
                                                   §
THE STATE OF TEXAS,                                §
APPELLEE                                           §   STATE OF TEXAS
           MOTION FOR SECOND EXTENSION OF TIME TO FILE
                   PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL

APPEALS:


       Comes now, RUTH PIN ROGMAD, and files this her second motion

for an extension of 15 days in which to finalize and file Petition for

Discretionary Review. The Court has previously granted one extension to

July 15, 2015 and counsel requests 15 days or to July 30, 2015.                            In

support of this motion, Appellant shows the court the following:

                                              I.


       Appellant was convicted on January 28, 2014 in the 415th Judicial

District Court of Parker County, Texas of the offense of Possession of

Marihuana of five pounds or less, but more than four ounces in Cause No.

CR12-0294, styled "STATE OF TEXAS vs. RUTH PIN ROGMAD."
                                                                   FILED IN
                                                        COURT OF CRIMINAL APPEALS
Motion for Second Extension of Time to File
Petition for Discretionary Review                                 July 17, 2015
Page 1
                                                              ABEL ACOSTA, CLERK
Appellant was assessed a punishment of 24 months in a state jail facility,
along with a fine of $10,000, also assessing court costs. The appeal in this

cause was perfected on February 28, 2014.




         The Court of Appeals for the Second         District of Texas, filed its

opinion confirming the trial court's conviction on May 14, 2015. The

deadline to file the Petition for Discretionary Review is July 15, 2015. This

is the second request for an extension to file Petition for Discretionary
Review.




         Appellant's request for an extension is based upon the following
facts:


          1. Counsel has been unable to obtain the Clerk's Record from

Appellant's prior attorney on appeal. Counsel has confirmed, with the

Parker County District Clerk's office, that the Clerk's trial record in this

matter is still checked out to Appellant's prior counsel on appeal, the

Honorable David Richards. Mr. Richards has indicated difficulty in locating


Motion for Second Extension of Time to File
Petition for Discretionary Review
Page 2
these documents, as former counsel had put the documents in storage,

and has been unable to locate them.

          2. The Clerk's office advises that a second record cannot be


produced because of a change in computer software.

          3. Counsel is attempting to obtain a copy of the record from the

Second Court of Appeals to utilize in finalizing the petition.

         WHEREFORE, Appellant prays that the Court grant the requested

extension of time to file the petition for Discretionary Review.

                                              Respectfully submitted,

                                              By:     /s/ Judith Mattern Hearn
                                                    Judith Mattern Hearn
                                                    State Bar No. 00795504
                                                    Attorney for Ruth Pin Rogmad


                                                    JUDITH MATTERN HEARN
                                                    20710 South Highway 281
                                                    P.O. Box 156
                                                    Lipan, Texas 76462
                                                    Telephone:     (254) 646-3700
                                                    Facsimile:     (254) 646-3704

          SUBSCRIBED AND SWORN TO BEFORE ME ON July 15, 2015.

     j&X%\           NEVA J. TAYLOR
     f''V&^i No,orv Public. State of Texas
     \§/\.*/     My Commission Expires
      "'"'•'*        March 30. 2019            otary/Public,°State of Texas

Motion for Second Extension of Time to File
Petition for Discretionary Review
Page 3
                                    CERTIFICATE OF SERVICE

    This is to certify that a copy of the above-entitled and numbered motion
has been served on the Attorney for the State of Texas, by delivering a true
and correct copy of the same via first class mail, postpaid, by depositing the
same in an official depository under the care and custody of the United
States Postal Service, properly wrapped and addressed to:                Mr. Eddie
Lewellen, Parker County Assistant District Attorney, 117 Fort Worth
Highway, Weatherford, Texas 76086 and to the Appellant, Ruth Pin
Rogmad, via first class mail, in care of Victory Temple Ministries, 2517
Loving Avenue, Fort Worth, Texas 76164, on the 15 day of July, 2015.



                                              Is/ Judith Mattern Hearn

                                              JUDITH MATTERN HEARN

                          CERTIFICATE OF COMPLIANCE

         This document complies with the typeface requirements of Tex. R.
App. P. 9.4(e) because it has been prepared in a conventional typeface no
smaller than 14-point for text and 12-point for footnotes. This document
also complies with the word-count limitations of Tex. R. App. P. 9.4(i), if
applicable, because it contains 346 words, excluding any parts exempted
by Tex. R. App. P. 9.4(i)(1).

                                              /s/ Judith Mattern Hearn
                                              JUDITH MATTERN HEARN



Motion for Second Extension of Time to File
Petition for Discretionary Review
Page 4